FILED
                              NOT FOR PUBLICATION                           DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RAM CHANDER BUSIGAMPALA,                         No. 05-77235

               Petitioner,                        Agency No. A097-607-459

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Ram Chander Busigampala, a native and citizen of India, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th

Cir. 2001), and review de no claims of due process violations, Colmenar v. INS,

210 F.3d 967, 971 (9th Cir. 2000). We deny the petition for review.

        Substantial evidence supports the agency’s conclusion that Busigampala

failed to establish he suffered past persecution or has a well-founded fear of future

persecution from his step brothers, members of the Telugu Desam Party, or the

Indian police on account of a protected ground. See Molina-Morales, 237 F.3d at

1051-52; Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004). Accordingly,

his asylum claim fails.

        Having failed to establish eligibility for asylum, Busigampala necessarily

fails to meet the more stringent standard for withholding of removal. See id. at

1052. Busigampala’s contention the BIA failed to consider his withholding of

removal claim is belied by the record.

        Substantial evidence supports the agency’s denial of CAT protection

because Busigampala did not demonstrate it is more likely than not that he would

be subject to torture if returned to India. See El Himri v. Ashcroft, 378 F.3d 932,

938 (9th Cir. 2004).


JT/Research                                2                                   05-77235
        Busigampala’s contention that his due process rights were violated by the

BIA’s consideration of evidence not contained in the record fails for lack of

prejudice. See Colmenar, 210 F.3d at 971.

        PETITION FOR REVIEW DENIED.




JT/Research                               3                                     05-77235